 



Exhibit 10.9
EMPLOYMENT AGREEMENT
          This Employment Agreement (Agreement) is made and entered into as of
this 27 day of March, 2006, by and between DORAL FINANCIAL CORPORATION, a Puerto
Rico corporation (which together with any successor thereto, is hereinafter
referred to as “the Company” and LIDIO V. SORIANO CABRERA (hereinafter referred
to as the Employee). The Company and the Employee are hereinafter collectively
referred to as the Parties.
RECITALS
          WHEREAS, the Board of Directors of the Company believes that it is in
the best interest of such entity to enter into this Agreement with the Employee
in order to assure the services of an executive with the experience and
abilities of the Employee, and
          WHEREAS, the Board of Directors of the Company has authorized the
execution of this Agreement with the Employee:
          NOW, THEREFORE in consideration of the foregoing promises and the
mutual covenants herein contained, and for other good and valuable
consideration, the Parties, intending to be legally bound, agree as follows:
AGREEMENT

  1.   Employment

               (a) The Employee is hereby employed as SVP & CHIEF FINANCIAL
OFFICER of DORAL FINANCIAL CORPORATION. The Employee shall be subject to the
supervision of the Chaiman & CEO and shall perform the duties proper to such
position in an efficient, diligent and effective way. The Employee commits
himself to comply faithfully with all policies, norms, orders and duties of the
Company and to attain its administrative and business goals.
               (b) The Employee acknowledges that this task requires his full
attention and that he needs to devote all his time, effort and attention to the
business affairs of the Company and its subsidiaries and affiliated companies.

 



--------------------------------------------------------------------------------



 



  2.   Competitive Activities

               (a) In consideration and for having entered into this Agreement,
the Employee specifically agrees that, during the term of his employment
hereunder, except with the express consent of the Board of Directors of the
Company, he will not, directly or indirectly, engage or participate in, become a
director of, accept employment from, or render advisory or other services for,
or in connection with, or become interested in, or make any financial investment
in any firm, corporation, business entity or business enterprise competitive
with any business of the Company or any subsidiary or affiliate thereof;
provided, however, that the Employee shall not thereby be precluded or
prohibited from owning passive investments, including investments in the
securities of other financial institutions, so long as ownership does not
require the Employee to devote substantial time to the management or control of
the business or activities in which the Employee has invested. The Employee
agrees that, because damages for violating the agreements under this Article are
difficult to determine, hereto the Employee consents that a competent court
issue any remedy in equity through a restriction order, injunction, or other
similar remedy, to implement these clauses.
               (b) The Employee agrees and acknowledges that, by virtue of the
Employee’s employment hereunder, the Employee will maintain an intimate
knowledge of the activities and affairs of the Company and its subsidiaries,
including trade secrets and other confidential matters. As a result, and also
because of the special, unique and extraordinary services that the Employee is
capable of performing for the Company or its competitors, the Employee
recognizes that the services to be rendered by the Employee hereunder are of a
character giving them a peculiar value, the loss of which cannot be adequately
or reasonably compensated for by damages. The Employee therefore agrees that if
he fails to render to the Company any of the services required hereunder, the
Company shall be entitled to immediate injunctive or other equitable relief to
restrain the Employee from failing to render his services hereunder, in addition
to any other remedies to which the Company may be entitled under law: provided,
however, that the right to such injunctive or other equitable relief shall not
survive the termination by the Company of the Employee’s employment.

2



--------------------------------------------------------------------------------



 



  3.   Compensation

  (a)   Salary: During the term of this Agreement, the Employee shall be
entitled to an annual salary established by the Board of Directors. The annual
salary hereunder as of the Commencement Date (as defined in Section 5 hereof)
shall be equal to $480,000.00 per year.

  (b)   Car Allowance: The Company will provide the Employee with a monthly car
allowance under the Company’s policy of $630.00 per month to be used to lease or
purchase an automobile for use in the affairs and business of the Company and to
cover related gasoline and insurance expenses related to the use of such
automobile.

  (c)   Expenses: During the term of the Employee’s employment hereunder, the
Employee shall be entitled to receive prompt reimbursement for all reasonable
expenses incurred by him in performing services hereunder, provided that the
Employee properly accounts therefore in accordance with the then existing policy
of the Company. Nothing contained herein shall authorize the Employee to make
any political contributions, including but not limited to payments for dinners
and advertising in any political party program or any other payment to any
person, which might be deemed a bribe, kick back or otherwise an improper
payment or contribution under existing law or under the Company’s policy or
practice and no portion of the compensation payable hereunder is for such
purpose.

  (d)   Withholding: Payments of any compensation under this Agreement shall be
subject to reduction by the amount of any applicable federal, Commonwealth of
Puerto Rico, state or municipal income withholding, social security, state
disability insurance or similar or other taxes or other items which may be
required or authorized to be deducted by law or custom.

3



--------------------------------------------------------------------------------



 



  (e)   No Additional Compensation: No additional compensation shall be due to
the Employee for services performed to or for the benefit or on behalf of any
other subsidiary, division, affiliate, or venture of the Company, including, but
not limited to, the banking subsidiaries.

  (f)   Retention Bonus: The Company will grant a Retention Bonus to the
Employee upon the completion of a two (2) year period commencing on March 27,
2006 and concluding on March 26, 2008. The retention bonus will be equal to
$50,000.00 for each year of service rendered, payable in a lump sum bonus at the
end of the two year period. This retention bonus will be paid in addition to any
other incentive or performance bonus that may be granted to the Employee as a
result of his performance as a key executive of the Company. Shall the employee
leave the Company for any reason before the conclusion of the period herein
stated, this retention bonus will not be paid.

  (g)   Stock Options: The Employee will receive TWENTY FIVE THOUSAND (25,000)
stock options. Notwithstanding anything to the contrary in this Agreement, the
granting, vesting and exercise of these stock options shall be subject to THE
GRANTING OF SUCH OPTIONS BY THE Compensation Committee pursuant to the terms and
conditions of the Doral Financial Corporation Omnibus Incentive Plan.

  4.   Benefits

  (a)   Participation in Retirement and Employee Benefit Plan: The Employee
shall be entitled while employed hereunder to participate in and received
benefits under, all plans relating to pension, thrift, profit sharing, group
life insurance, education, cash or stock bonuses, and other retirement or
employee benefits or combinations thereof, that are maintained for the benefit
of the Company’s executive Employee’s or for its Employee’s.

  (b)   Fringe Benefits:         The Employee shall be eligible while employed
hereunder to participate in, and receive benefits under, any other fringe
benefits programs which

4



--------------------------------------------------------------------------------



 



      are or may become applicable to the Company’s executive Employee’s or to
its Employee’s.

  (c)   Medical Coverage:         During the term of this Agreement, the Company
shall provide coverage to the Employee under its medical insurance plan in
accordance with its Health Plan policy.

  (d)   Disability:         If the Employee shall become disabled as defined in
the Company’s then current disability plan or if the Employee shall be otherwise
physically unable to serve, the Employee shall be entitled to received group and
other disability income benefits of the type then provided by the Company for
other executive Employee’s of the Company. However, the Company shall be
obligated to pay the Employee’s compensation pursuant to Section 3(a) and
(b) hereof only to the extent the Employee’s salary would exceed the short term
disability income benefits received pursuant to this Section. In addition, the
Company shall have the right, upon resolution of its Board of Directors, to
discontinue paying cash compensation pursuant to Section 3(a) and (b) beginning
six months following a determination that the Employee qualifies for the long
term disability income benefits.

  (e)   Vacation & Sick Leave:         Employee shall be entitled to a
reasonable vacation period each year consisting of eighteen (18) days per year
and paid sick leave consisting of fifteen (15) days per year, taken in
accordance with the plans, policies, programs or practices of the Company as in
effect from time to time.

5



--------------------------------------------------------------------------------



 



      The timing of vacations shall be scheduled in a reasonable manner by the
Employee subject to approval by the President of the Company.

  5.   Duration of the Contract

This Agreement shall remain in force for two (2) consecutive years commencing on
March 27, 2006 (the Commencing Date) and concluding on March 26,2008, subject to
earlier termination as provided herein unless a sixty (60) day prior notice is
given by either party in accordance with Section 12 of this Agreement. By mutual
agreement, both parties may extend the Agreement hereinafter on a monthly basis.
Proposal for this extension by an interested party should be submitted during
the first thirty (30) of the last sixty (60) days of the duration of this
Agreement and, if the other party is in agreement, a written agreement must be
signed extending the Agreement before the expiration date.

  6.   Right to Resolve the Agreement before its Normal Expiration Date:

  (a)   The Employee may resolve this Agreement at any moment before its normal
expiration date, giving the Company a sixty (60) day prior written notification.

  (b)   A termination of Employee’s employment by the Company, other than for
cause, shall not prejudice the Employee’s right to compensation or other
benefits under this Agreement. That is, if the Employee’s employment is
involuntarily terminated other than for cause, the Company shall pay the
Employee the salary established in this agreement (but shall not be obligated to
pay any bonus) and provide the Employee the same insurance benefits as the
Employee was receiving before the date of termination through the remaining term
of this Agreement.

  (c)   The terms termination or involuntary termination in this Agreement shall
refer to the termination of the employment of Employee without the Employee’s
express written consent.

6



--------------------------------------------------------------------------------



 



  (d)   In case of termination of the Employee’s employment for cause and/or for
just cause as defined herein, the Company shall pay the Employee his salary
through the date of termination and the Company shall have no further obligation
to the Employee under this Agreement.

  (e)   Termination for cause or for just cause in this Agreement shall include,
but shall not be limited to, personal dishonesty; incompetence; willful
misconduct; breach of a fiduciary duty; conflict of interest; insubordination;
failure to perform stated duties; willful violation of any state or federal law,
rule, or regulation (other than traffic violations or similar minor offenses) or
final cease and desist order; violation of the Company norms, policies and
directives; or when some action or omission by the Employee adversely affects
the good and normal operation of the Company. An elimination of the Employee’s
position will not be considered just cause for purpose of this Agreement and the
Company shall pay the Employee the salary established in this agreement (but
shall not be obligated to pay any bonus) and provide the Employee the same
insurance benefits as the Employee was receiving before the date of termination
through the remaining term of this Agreement.

  (f)   The Employee may terminate his employment upon a failure of the Company
to comply with any material provision of this Agreement which has not been cured
within ten (10) days after a notice as established herein of such non compliance
has been given to the Company by the Employee.

  (g)   Change in Control of the Company: The Employee may terminate his
employment hereunder if a change in control occurs with respect to the Company
and shall be entitled to receive as severance pay an amount equal to the amount
of annual salary provided herein in Section 3(a) herein for the remaining term
of the Agreement; provided, however, that the amount shall not be lesser than
twelve months of salary. Such

7



--------------------------------------------------------------------------------



 



      payment is to be made in a lump sum on or before the 15th day following
the date of termination.

  (h)   A change of control of the Company shall be deemed to have occurred if:

  1.   A third party becomes owner of TWENTY FIVE PERCENT (25%) or more of the
total votes that may be casted in or for the election of the Company’s directors
or, if allowed by the Articles of Incorporation or the Company’s By-Laws, such a
third person can elect and/or elects twenty-five percent (25%) or more of the
Company’s directors; or

  2.   As a result of, or in connection with, any cash tender or exchange offer,
an offer to buy, a consolidation or merger or other business combination, sale
of assets or contested election, or any combination of the aforementioned
transactions, the persons who were the Company’s directors before such
transaction shall cease to constitute a majority of the Company’s or its
successors Board of Directors.

  3.   A corporate reorganization shall not be deemed a change of control for
purposes of this Agreement.

  (i)   In the event of the death of the Employee during the term of employment
under this Agreement and prior to any termination hereunder, the Employee’s
estate, or such person as the Employee may have previously designated in
writing, shall be entitled to receive from the Company the salary of the
Employee through the last day of the calendar month in which his death shall
have occurred, and the term of employment under this Agreement shall end on such
last day of the month.

  (j)   This Agreement and the employment hereunder are subject to legal and
regulatory provisions and to regulatory oversight. Should regulatory authorities
with jurisdiction over any of the Parties mandate that the Employee be suspended
from office and/or temporarily prohibited from participating in the conduct

8



--------------------------------------------------------------------------------



 



      of the Company’s or the Banks affairs, the Company’s obligation under this
Agreement shall be suspended as of the date of service of a notice served to
that effect, unless stayed by appropriate proceedings. If the charges in the
notice are dismissed, the Company may in its discretion (1) pay the Employee all
or part of the compensation withheld while its obligations under this Agreement
were suspended and (2) reinstate in whole or in part any of its obligations
which were suspended.

  (k)   If the Employee is removed from office and/or permanently prohibited
from participating in the conduct of the Company’s or its banking subsidiaries
affairs by an order issued under Section 8(e)(4) or (g)(1) of the FDIA, 12 U.
S.C.’1818(e)(4) or (g)(1), all obligations of the Company under this Agreement
shall terminate as of the effective date of the order, but vested rights of the
contracting parties hereto shall not be affected.

  7.   Return of Property

Upon termination of this Contract, regardless of whether it be for just cause or
without just cause or by decision of any of the parties, the Employee shall
return to the Company all Company property that the Employee may be using to
render his services or that may be in his possession, custody or control.

  8.   Confidentiality

The Employee acknowledges that due to the essentially confidential nature and
the work and duties that he shall perform under this Agreement, he shall come to
obtain knowledge of data, issues, plans, strategies and methodologies and others
secret and confidential information of the Company and/or its affiliated
companies, in addition to financial information of the Company and/or the
Company’s clients. For those reasons, the Employee commits himself to maintain
said information in the most absolute confidentiality and discretion, and not to
reveal or use it for any purpose during or after the term of this Agreement.

9



--------------------------------------------------------------------------------



 



  9.   Intellectual Property         Any task, study, document, idea, design,
organizational or operational plan or any other recommendation or advice offered
or performed by the Employee to the Company:

  (a)   shall not bind the Company but may be adopted or implemented by the
Company at its entire discretion; and

  (b)   shall constitute and become exclusive property of the Company regardless
of whether or not it is adopted or implemented, free of any copyrights. The
Employee, through this document transfers and cedes to the Company any
copyrights regarding said tasks, studies, documents, ideas, designs, plans,
recommendations or advices.

  10.   Conflict of Interests

The Employee agrees to notify the Company regarding any circumstance of its
businesses or investments or in his personal life that may create a conflict of
interests with the Company. In the event of a conflict of interest, this shall
be construed as just cause for the Company to cancel this Agreement without
ulterior responsibility.

  11.   No Assignments

  (e)   This Agreement is personal to each of the parties hereof, and neither
party may assign or delegate any of its rights or obligations hereunder without
first obtaining the written consent of the other party: provided, however, that
if the Company merges or consolidates into another entity controlled by it or
any affiliate of any of the Company, or enters into a reorganization transaction
in which the shareholders of the Company immediately prior to any such
transaction become the shareholders of the resulting entity, then this Agreement
may be transferred to such resulting entity.

  (f)   This Agreement and all rights of the Employee hereunder

10



--------------------------------------------------------------------------------



 



      inure to the benefit of and be enforceable by the Employee’s personal and
legal representatives, executors, administrators, successors, heirs,
distributes, devisees, and legatees. If the Employee should die while any
amounts would still be payable to the Employee hereunder if the Employee had
continued to live, all such amounts, unless otherwise provided herein, shall be
paid in accordance with the terms of this Agreement to the Employee’s devisee,
legatee or other designee or if these is no such designee, to the Employee’s
state.

  12.   Notice         For the purposes of this Agreement, notices and all other
communications provided for in the Agreement shall be in writing and shall be
deemed to have been duly given when personally delivered or sent by certified
mail, return receipt requested, postage prepaid, addressed to the last known
respective address of the party hereto (provided that all notices to the Company
shall be directed to the attention of the Chief Executive Officer of the Company
with a copy to the Secretary of such entity), or to such other address as either
party may have furnished to the other in writing in accordance herewith.

  13.   Amendments         No amendments or additions to this Agreement shall be
binding unless in writing and signed by both parties, except as herein otherwise
provided.     14.   Paragraphs Heading         The paragraph headings used in
this Agreement are included solely for convenience of reference and shall not
affect, or be used in connections with, the interpretation of this Agreement.  
  15.   Severability         The provisions of this Agreement shall be deemed
severable and the invalidity or unenforceability of any provision shall not
affect the validity or unenforceability of the other provisions hereof.

11



--------------------------------------------------------------------------------



 



  16.   Governing Law:         This Agreement shall be governed by the laws of
the Commonwealth of Puerto Rico.     17.   Other Matters.

               (a) Any amounts payable hereunder are personal to the Employee
and are not transferable or assignable either by the Employee’s act or by
operation of law, and no assignee, trustee in bankruptcy, receiver or other
party whomsoever shall have any right to demand any such amounts or any other
right with respect thereto.
               (b) If and when questions arise from time to time as to the
intent, meaning or application or any one or more of the provisions hereof, such
questions will be decided by the Board of Directors of the Company or any
committee appointed to consider such matters, or, in the event the Company is
merged into or consolidated with any other corporation, by the Board of
Directors (or a committee appointed by it) of the surviving or resulting
corporation, and the decision of such Board of Directors or committee, as the
case may be, as to what is a fair and proper interpretation of any provision
hereof or thereof shall be conclusive and binding. The Employee understands that
payment of any amounts hereunder, including any bonus, is not held or set aside
in trust and that (1) the Company may seek to retain, offset, attach, or
similarly place a lien on such funds in circumstances where the Employee has
been discharged for cause and, in addition, shall be entitled to do so for
(x) malfeasance damaging to the Company, (y) conversion by the Employee of an
opportunity of the Company or (z) a violation of the Company’s conflict of
interest policy, in each case as determined in the sole discretion of the
Company’s Board of Directors and (2) in the event the Company is unable to make
any payment under this Agreement because of receivership, insolvency, bankruptcy
or similar status or proceedings, the Employee will be treated as a general
unsecured creditor of the Company and may be entitled to no priority under
applicable law with respect to such payments.

  18.   Arbitration

Any dispute or controversy arising under or in connection with this Agreement
shall be settled exclusively by arbitration in San Juan, Puerto Rico, in
accordance with the rules of the American Arbitration Association then in

12



--------------------------------------------------------------------------------



 



effect. The arbitration award issued by the arbitrator shall be final and
binding, provided it is in accordance to law. The award may be enforced or
reviewed by any court with jurisdiction. The party interested in arbitration
shall notify the other party not later than ten (10) days from the date in which
the dispute arises. Arbitration costs, including arbitrator fees, shall be paid
in equal parts by the Employee and the Company. Each party shall pay its own
attorneys fees and the costs related to the preparation and presentation of his
evidence.

  19.   Execution in Counterparts

This Agreement may be executed in any number of counterparts and by the parties
hereto in separate counterparts, each of which when so executed shall be deemed
to be an original and all of which taken together shall constitute one and the
same agreement.

13



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties have executed this Agreement as of the
27 day of March 2006.
          SECTION 18 OF THIS AGREEMENT CONTAINS A BINDING ARBITRATION PROVISION
WHICH MAY BE ENFORCED BY THE PARTIES.

            DORAL FINANCIAL CORPORATION
      By:   /s/ JOHN WARD III         JOHN WARD III        Chief Executive
Officer              By:   /s/ LIDIO V. SORIANO CABRERA         LIDIO V. SORIANO
CABRERA             

14